Title: To George Washington from Lamar, Hill, Bisset, & Company, 20 August 1785
From: Lamar, Hill, Bisset, & Company
To: Washington, George



Sir,
Madeira 20th August 1785.

Since we had the honor of writing you under the 22d last June, no oppr. has offered for Alexandria ’till the Bearer of this Captain Moon of the Brig Industry, & having requested the favor of him to take on b[oar]d a Pipe of Wine for you, he told us

he could not possibly do it, as only 5 Pipes in all offered on Freight, which he would not venture to carry, because they would subject him to make an entry in the Customhouse, which is attended with additional Expences. We hope same oppr. will soon cast up to our satisfaction, but for fear one should not, request your sentiments on the plan mentioned in our last, and not having at present to add, take the liberty to subscribe ourselves Sir Your most obedient humble Servants

Lamar Hill Bisset & Co.

